DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
 	Claims 1-16 are pending.

Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive. Applicant argues there is no motivation to combine the winglets 782, 784 and/or stall fences of Anwar with the sleeve of Whitehouse since the stall fences of Anwar are taught in conjunction with a slat, not a sleeve, and it is improper to combine references where the references teach away from the combination (page 21). In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention, where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation is provided in the Anwar reference. The stall fences of Anwar in the specific arrangement are taught to prevent cross-flow in the In re Grasselli, 713 F.2d 731, 743, 218 USPQ 769, 779 (Fed. Cir. 1983) (The claimed catalyst which contained both iron and an alkali metal was not suggested by the combination of a reference which taught the interchangeability of antimony and alkali metal with the same beneficial result, combined with a reference expressly excluding antimony from, and adding iron to, a catalyst.) In the present application, there is no disclosure in either reference that specifically excludes the proposed combination. The difference of the arrangements of a sleeve attached to a wind turbine blade and a slat attached to a wind turbine blade of the prior art references do not constitute a teaching away. Accordingly, the above arguments presented are not persuasive.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first airflow modifying element and second airflow modifying element in claims 1, 14 and 16, intermediate airflow modifying elements in claim 5, vortex generators in claim 5, and noise reducing elements in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The term “substantially” in claim 10 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Accordingly, it is unclear what levels of gaps or variation in contouring are permissible in between the blade sections, and/or joint interface and the flexible body. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-10 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (GB 2,527,035 A) in view of Anwar (WO 2013/060722 A1).
	In regards to claim 1, Whitehouse discloses a modular wind turbine blade (16) comprising:
a first blade section (35) and at least a second blade section (32), each extending in a chordwise direction and a longitudinal direction, wherein the first blade section comprises a first joint end and the at least second blade section comprises at least a second joint end, wherein the first and second joint ends, when joined together, define a joint interface (40, Fig. 7) extending in the chordwise direction, wherein said joint interface comprises a number of adjoining end lines located in at least one first outer surface of the first and second blade sections (Fig. 7), 
a sleeve (50) comprising a body with an aerodynamic profile (Figs. 5, 8), the body having an inner surface (51) and a second outer surface (Figs. 5, 8) extending from a first end (ex. radially inner end) to a second end (ex. radially outer end), wherein the body further extends from a local leading edge (52) to a local trailing edge (54), wherein the inner surface of said body extends over the joint interface (Figs. 4, 7) so that the body covers said number of adjoining end lines (Figs. 4, 7);
wherein a first airflow modifying element (62) protrudes from the second outer surface (Fig. 8), and
wherein the sleeve has spanwise-opposed first and second sides (defined by first and second sections 32, 35) positioned about the joint interface (Fig. 7).
The element 62 is interpreted under 35 U.S.C. 112(f) as an element that modifies the airflow to accomplish the claimed function, and equivalents thereof. (Whitehouse discloses a fin or fence 62 that projects outwards from the outer surface of the sleeve and alters the flow by reducing spanwise flow, Fig. 8, page 9, lines 6-34).
Whitehouse does not disclose the first airflow modifying element at the first end and extends along the first end, and a second airflow modifying element protrudes from the second outer surface at the second end of the sleeve and extends along the second end.
Anwar discloses a first airflow modifying element (782, Fig. 8) at a first end and extends along the first end (Fig. 8), and a second airflow modifying element (784) protrudes from the second outer surface at a second end and extends along the second end (Fig. 8).
Whitehouse discloses a first airflow modifying element protruding from the outer surface of the sleeve with various configurations (see page 9, line 14-page 10, line 4), however does not disclose a second airflow modifying element and the airflow modifying elements are positioned at the ends of the sleeve. Anwar, which is also directed to a wind turbine blade with an auxiliary blade component with airflow modifying element, discloses first and second airflow modifying elements on a slat attached to the wind turbine blade that are positioned at the ends which reduce the creation of vortices near the ends of 
In regards to claim 2, the modified blade of Whitehouse comprises at least the first or second airflow modifying element has a local length, wherein said local length is between 50% to 100% of a chord length of said body or of said modular wind turbine blade (Whitehouse Fig. 8).
In regards to claim 5, the modified blade of Whitehouse lacks a number of vortex generators is arranged between the first and second airflow modifying elements.
Anwar discloses a number of vortex generators (772) is arranged between the first and second airflow modifying elements (Fig. 8).
Whitehouse discloses a wind turbine blade, however does not disclose vortex generators in between the first and second airflow modifying elements. Anwar, which is also directed to a wind turbine blade with an auxiliary blade component with airflow modifying element, discloses vortex generators which delay separation of airflow toward the trailing or prevent it entirely (page 11, lines 33-36). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the blade of Whitehouse by providing a number of vortex generators is arranged between the first and second airflow modifying elements, as taught by Anwar, to delay separation of airflow toward the trailing or prevent it entirely (Anwar page 11, lines 33-36).
In regards to claim 6, the modified blade of Whitehouse comprises the first and second airflow modifying elements have a uniform height in the chordwise direction or a height that tapers from a local second edge to a local first edge (Whitehouse page 9, lines 22-28).

In regards to claim 9, the modified blade of Whitehouse comprises the body is formed by a single continuous element or comprise at least two body parts which combined define the body (Whitehouse page 7, lines 26-31).
In regards to claim 10, the modified blade of Whitehouse comprises the body is a flexible body (Whitehouse Col. 8, lines 2-3) configured to substantially adapt to outer contours of said first and second blade sections and/or said joint interface.
In regards to claim 13, the modified sleeve of Whitehouse comprises said first and second airflow modifying elements are shaped as stall fences (Whitehouse 62 Fig. 8, Anwar 782, 784, Fig. 8).
In regards to claim 14, Whitehouse discloses a modular wind turbine blade (12) comprising: 
a first blade section (35) and at least a second blade section (32) each extending in a chordwise direction and a longitudinal direction, the first blade section comprises a first joint end and the at least second blade section comprises at least a second joint end, wherein the first and second joint ends, when joined together, define a joint interface (40) extending at least in the chordwise direction, wherein said joint interface comprises a number of adjoining end lines (Fig. 7) located in at least one first outer surface of the first and second blade sections; and
a sleeve (50) positioned at the joint interface, wherein the sleeve comprises:
a body with an aerodynamic profile (Figs. 5, 8), the body having an inner surface (51) and a second outer surface (Figs. 5, 8) extending from a first end (ex. radially inner end) to a second end (ex. radially outer end), wherein the body further extends from a local leading edge (52) to a local trailing edge (54), wherein the inner surface of said body extends over the joint interface (Figs. 4, 7) so that the body covers said number of adjoining end lines (Figs. 4, 7);
wherein a first airflow modifying element (62) protrudes from the second outer surface (Fig. 8), and
wherein the sleeve has spanwise-opposed first and second sides (defined by first and second sections 32, 35) positioned about the joint interface (Fig. 7).
The element 62 is interpreted under 35 U.S.C. 112(f) as an element that modifies the airflow to accomplish the claimed function, and equivalents thereof. (Whitehouse discloses a fin or fence 62 that projects outwards from the outer surface of the sleeve and alters the flow by reducing spanwise flow, Fig. 8, page 9, lines 6-34).
Whitehouse does not disclose the first airflow modifying element at the first end and extends along the first end, and a second airflow modifying element protrudes from the second outer surface at the second end of the sleeve and extends along the second end.
Anwar discloses a first airflow modifying element (782, Fig. 8) at a first end and extends along the first end (Fig. 8), and a second airflow modifying element (784) protrudes from the second outer surface at a second end and extends along the second end (Fig. 8).
Whitehouse discloses a first airflow modifying element protruding from the outer surface of the sleeve with various configurations (see page 9, line 14-page 10, line 4), however does not disclose a second airflow modifying element and the airflow modifying elements are positioned at the ends of the sleeve. Anwar, which is also directed to a wind turbine blade with an auxiliary blade component with airflow modifying element, discloses first and second airflow modifying elements on a slat attached to the wind turbine blade that are positioned at the ends which reduce the creation of vortices near the ends of the slats, and/or delay the separation of airflow toward the trailing edge (page 12, lines 28-31). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the blade of Whitehouse by providing the first airflow modifying element at the first end and extends along the first end, and a second airflow modifying element protrudes from the second outer surface at the second end of the sleeve and extends along the second end, as taught by Anwar, to reduce .

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (GB 2,527,035 A) in view of Anwar (WO 2013/060722 A1) and in further view of Kumar (US Patent Application 2015/0176564).
	In regards to claim 3, the modified blade of Whitehouse contains all of the claimed element as set forth in the rejection of claim 1, except at least the first or second airflow modifying element further extends around at least one of the local leading and trailing edges.
Kumar discloses airflow modifying element further extends around at least one of the local leading and trailing edges (par. 133).
Whitehouse discloses a fence which extends from a leading edge however is silent about whether the airflow modifying element further extends around at least one of the local leading and trailing edges. Kumar, which is also directed to a wind turbine blade with airflow modifying elements, disclose airflow modifying elements extend around the leading edge to prevent further cross-flow along the blade length, leading to subsequent separation of attached flow along the length of the blade (par. 133). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the blade of Whitehouse by providing the airflow modifying element further extends around at least one of the local leading and trailing edges, as taught by Kumar, to prevent further cross-flow along the blade length, leading to subsequent separation of attached flow along the length of the blade (par. 133).
In regards to claim 4, the modified blade of Whitehouse comprises at least the first or second airflow modifying element extends along the circumference of said body (Fig. 8).

s 7, 11-12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (GB 2,527,035 A) in view of Anwar (WO 2013/060722 A1) and in further view of Hallissy (US Patent Application 2018/0266388).
	In regards to claim 7, the modified blade of Whitehouse contains all of the claimed element as set forth in the rejection of claim 1, except a number of noise reducing elements or a trailing edge extender extending along the local trailing edge.
	Hallissy discloses a number of noise reducing elements (serrations 134) or a trailing edge extender extending along the local trailing edge (Figs. 6-10, 17, par. 64).
Whitehouse discloses airflow modifying elements, however does not disclose noise reducing elements or a trailing edge extender extending along the local trailing edge. Hallissy, which is also directed to a wind turbine blade sleeve with airflow modifying elements, discloses noise reducing elements extending along the local trailing edge to provide flow modifying elements directly on the sleeve to eliminate time and expenses related to installation (par. 64) and discloses a trailing edge extender which enables a trailing edge bonded after the sleeve is installed (par. 60). Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the blade of Whitehouse by providing a number of noise reducing elements or a trailing edge extender extending along the local trailing edge, as taught by Hallissy, to provide flow modifying elements directly on the sleeve to eliminate time and expenses related to installation (par. 64), or enable the trailing edge features to be bonded after the sleeve is installed (par. 60).
In regards to claim 11, the modified blade of Whitehouse contains all of the claimed elements as set forth in the rejection of claim 1, except at least one recess is formed in the inner surface of the sleeve, wherein said at least one recess is configured to receive and hold at least one adhesive tape or film and/or a fluid adhesive.
Hallissy discloses at least one recess (128, Figs. 12-13; 142, Fig. 15) is formed in the inner surface of the sleeve (Figs. 12, 13; Figs. 15), wherein said at least one recess is configured to receive and hold at least one adhesive tape or film and/or a fluid adhesive (par. 55; par. 63).

In regards to claim 12, the modified blade of Whitehouse comprises a number of through holes (Hallissy adhesive inlets, and/or adhesive outlets Figs. 14-15) arranged in the body which extend from the second outer surface to the inner surface, wherein the through holes are configured to be partly filled with a fluid adhesive when installed (Hallissy Figs. 14-15).
In regards to claim 15, the modified blade of Whitehouse comprises the number of through holes extend from the second outer surface to the at least one recess (ex. Fig. 15).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse (GB 2,527,035 A) in view of Anwar (WO 2013/060722 A1) and in further view of Eisenberg (US Patent 8,777,580).
	In regards to claim 1, Whitehouse discloses a modular wind turbine blade (16) comprising:
a first blade section (35) and at least a second blade section (32), each extending in a chordwise direction and a longitudinal direction, wherein the first blade section comprises a first joint end and the at least second blade section comprises at least a second joint end, wherein the first and second joint ends, when joined together, define a joint interface (40, Fig. 7) extending in the 
a sleeve (50) comprising a body with an aerodynamic profile (Figs. 5, 8), the body having an inner surface (51) and a second outer surface (Figs. 5, 8) extending from a first end (ex. radially inner end) to a second end (ex. radially outer end), wherein the body further extends from a local leading edge (52) to a local trailing edge (54), wherein the inner surface of said body extends over the joint interface (Figs. 4, 7) so that the body covers said number of adjoining end lines (Figs. 4, 7);
wherein a first airflow modifying element (62) protrudes from the second outer surface (Fig. 8), and
wherein the sleeve has spanwise-opposed first and second sides (defined by first and second sections 32, 35) positioned about the joint interface (Fig. 7).
The element 62 is interpreted under 35 U.S.C. 112(f) as an element that modifies the airflow to accomplish the claimed function, and equivalents thereof. (Whitehouse discloses a fin or fence 62 that projects outwards from the outer surface of the sleeve and alters the flow by reducing spanwise flow, Fig. 8, page 9, lines 6-34).
Whitehouse does not disclose the first airflow modifying element at the first end and extends along, and continuously about an entirety of, the first end, and a second airflow modifying element protrudes from the second outer surface at the second end of the sleeve and extends along, and continuously about an entirety of, the second end.
Anwar discloses a first airflow modifying element (782, Fig. 8) at a first end and extends along the first end (Fig. 8), and a second airflow modifying element (784) protrudes from the second outer surface at a second end and extends along the second end (Fig. 8).
Whitehouse discloses a first airflow modifying element protruding from the outer surface of the sleeve with various configurations (see page 9, line 14-page 10, line 4), however does not disclose a second airflow modifying element and the airflow modifying elements are positioned at the ends of the 
	Furthermore, Eisenberg discloses an airflow modifying element (28) extending continuously about an entirety of blade (22, Fig. 5).
Whitehouse, as modified above, discloses an airflow modifying element which extend along the ends of the sleeve, however the modified fences do not extend along the entirety of the end. Eisenberg, which is also directed to a wind turbine blade with airflow modifying elements, disclose the airflow modifying element extending continuously about an entirety of the blade to prevent radially flow at all surfaces of the blade. Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the blade of Whitehouse by providing airflow modifying element extending continuously about an entirety of blade, such that the first and second airflow modifying elements extend continuously about an entirety of the first and second ends, to prevent radially flow at all surfaces of the blade.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
2/9/2022



/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        2/11/2022